                        Case 2:20-cv-05581-DSF-GJS Document 143 Filed 08/30/21 Page 1 of 33 Page ID #:2721



                                  Milord A. Keshishian, SBN 197835
                              1   milord@milordlaw.com
                                  Stephanie V. Trice, SBN 324944
                              2   stephanie@milordlaw.com
                              3
                                  MILORD & ASSOCIATES, P.C.
                                  10517 West Pico Boulevard
                              4   Los Angeles, California 90064
                                  Tel: (310) 226-7878
                              5   Fax: (310) 226-7879
                              6   Attorneys for Plaintiff
                                  Beyond Blond Productions, LLC
                              7
                              8
                                                           UNITED STATES DISTRICT COURT
                              9
                                                          CENTRAL DISTRICT OF CALIFORNIA
                             10
                             11   BEYOND BLOND PRODUCTIONS, LLC, CASE NO.: 2:20-cv-05581 DSF (GJSx)
                             12   a California limited liability company;
                                                                            BEYOND BLOND AND MICHELLE
MILORD & ASSOCIATES, PC




                             13              Plaintiff,
 10517 West Pico Boulevard




                                                                            JUSTICE’S NOTICE OF MOTION
   Los Angeles, CA 90064
       (310) 226-7878




                             14                                             AND MOTION TO DISMISS
                                               vs.                          DEFENDANTS’ AMENDED
                             15
                                                                            COUNTERCLAIMS AND THIRD-
                             16   EDWARD HELDMAN III, an individual; PARTY COMPLAINT (ECF NO. 138);
                             17   COMEDYMX, INC., a Nevada corporation; MEMORANDUM OF POINTS AND
                                  COMEDYMX, LLC, a Delaware limited         AUTHORITIES; DECLARATION OF
                             18   liability company; and DOES 1-10;         MILORD A. KESHISHIAN;
                             19                                             [PROPOSED] ORDER
                                               Defendants.
                             20
                                  ___________________________________ Date:           September 27, 2021
                             21   And Related Counterclaims and Third-Party Time:     1:30 p.m.
                             22
                                  Claims                                    Location: Courtroom 7D
                             23
                                                                                 350 West 1st Street
                                                                                 Los Angeles, California 90012
                             24
                             25
                             26
                             27
                             28



                                    BEYOND BLOND AND MICHELLE JUSTICE’S MOTION TO DISMISS DEFENDANTS’
                                                  AMENDED COUNTERCLAIMS (ECF NO. 138)
                        Case 2:20-cv-05581-DSF-GJS Document 143 Filed 08/30/21 Page 2 of 33 Page ID #:2722




                              1         TO THE HONORABLE COURT, DEFENDANTS AND THEIR
                              2   ATTORNEYS OF RECORD:
                              3         NOTICE IS HEREBY GIVEN that on September 27, 2021, at 1:30 p.m., or as
                              4   soon thereafter as counsel may be heard by the above-entitled Court, located at the First
                              5   Street Courthouse, 350 W. 1st Street, Courtroom 7D, Los Angeles, CA 90012, before
                              6   Honorable Dale S. Fisher, Plaintiff and Counterdefendant Beyond Blond, Inc. and Third-
                              7   Party Defendant Michelle Justice (“Justice”) (collectively, “Beyond Blond”) will and
                              8   hereby move the Court to dismiss Defendants Edward Heldman III, ComedyMX, Inc.,
                              9   and ComedyMX, LLC (collectively “Defendants”) Amended Counterclaims and Third-
                             10   Party Complaint (ECF No. 138).
                             11         This motion is based on the accompanying Memorandum of Points and
                             12   Authorities, Declaration of Milord A. Keshishian, Request for Judicial Notice, and all
                                  pleadings and papers file, and upon such other matters as may be presented to the Court
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                  at the time of the hearing.
       (310) 226-7878




                             14
                             15         The parties met and conferred pursuant to Local Rule 7-3’s meet and confer
                             16   requirement on the instant motion commencing on August 23, 2021 and concluding on
                             17   August 27, 2021. No resolution was reached and Defendants stated that they would
                             18   oppose the motion.
                             19
                             20   Dated: August 30, 2021                 Respectfully submitted,
                             21                                          MILORD & ASSOCIATES, P.C.
                             22
                                                                         /s/ Milord A. Keshishian
                             23
                                                                         Milord A. Keshishian
                             24                                          Attorneys for Plaintiff
                             25
                                                                         BEYOND BLOND PRODUCTIONS, LLC

                             26
                             27
                             28

                                                                   -1-
                                    BEYOND BLOND AND MICHELLE JUSTICE’S MOTION TO DISMISS DEFENDANTS’
                                                  AMENDED COUNTERCLAIMS (ECF NO. 138)
                        Case 2:20-cv-05581-DSF-GJS Document 143 Filed 08/30/21 Page 3 of 33 Page ID #:2723




                              1                                              TABLE OF CONTENTS
                              2   I.      INTRODUCTION ..................................................................................................... 1
                              3   II.     PROCEDURAL BACKGROUND ........................................................................... 1
                              4
                                  III.    FACTUAL BACKGROUND ................................................................................... 2
                              5
                                  IV.     LEGAL STANDARD ............................................................................................... 4
                              6
                              7   V.      ARGUMENT............................................................................................................. 6
                              8           A.       Defendants’ Allegations in Their Amended Counterclaims and Third-Party
                              9                    Complaint Fail to State a Claim For Relief. ................................................... 6
                             10
                                                   1.       Defendants allege insufficient facts to show the marks are similar,
                             11
                                                            thus there can be no infringement as a matter of law. .......................... 6
                             12
                                                   2.       Defendants’ amended counterclaims fail to allege any facts that their
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                                            mark is not generic. ............................................................................. 11
       (310) 226-7878




                             14
                             15                             a.       Defendants fail to allege any facts establishing Beyond Blond’s

                             16                                      use of the generic “cartoon classics” design constitutes

                             17                                      trademark use as opposed to expressive use. ........................... 14

                             18                             b.       Beyond Blond’s use of “cartoon classics” is fair use of a
                             19                                      generic term and design. ........................................................... 17
                             20                             c.       Defendants’ counterclaims fail to allege any facts
                             21                                      demonstrating the mark is valid. .............................................. 17
                             22
                                                                      i.      Strength of the Mark ...................................................... 18
                             23
                                                                      ii.     Proximity of the Services ............................................... 19
                             24
                             25                                       iii.    Actual Confusion ........................................................... 19
                             26                                       iv.     Marketing Channels ....................................................... 20
                             27
                                                                      v.      Beyond Blond’s Intent ................................................... 21
                             28

                                                                       -i-
                                        BEYOND BLOND AND MICHELLE JUSTICE’S MOTION TO DISMISS DEFENDANTS’
                                                      AMENDED COUNTERCLAIMS (ECF NO. 138)
                        Case 2:20-cv-05581-DSF-GJS Document 143 Filed 08/30/21 Page 4 of 33 Page ID #:2724




                              1                                     vi.     Consumer’s Degree of Care ........................................... 21
                              2                                     vii.    Likelihood of Expansion into the Area of Goods .......... 22
                              3
                                                                    viii. Balance of Likelihood of Confusion Factors ................. 22
                              4
                                                 3.       Defendants fail to allege sufficient facts to support a claim of common
                              5
                                                          law unfair competition because Beyond Blond lacked the intent to
                              6
                                                          harm Defendants. ................................................................................ 22
                              7
                              8         B.       Defendants’ Amended Counterclaims Are Untimely ................................... 24
                              9   VI.   CONCLUSION ....................................................................................................... 25
                             10
                             11
                             12
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064
       (310) 226-7878




                             14
                             15
                             16
                             17
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28

                                                                  -ii-
                                    BEYOND BLOND AND MICHELLE JUSTICE’S MOTION TO DISMISS DEFENDANTS’
                                                  AMENDED COUNTERCLAIMS (ECF NO. 138)
                        Case 2:20-cv-05581-DSF-GJS Document 143 Filed 08/30/21 Page 5 of 33 Page ID #:2725




                              1                                             TABLE OF AUTHORITIES
                              2                                                                                                                         Page(s)
                              3   Cases
                              4
                                  KP Permanent Make-Up, Inc. v. Lasting Impression I, Inc.,
                              5     543 U.S. 111 (2004) ................................................................................................... 1, 17
                              6   A & H Sportswear, Inc. v. Victoria’s Secret Stores, Inc.,
                                    237 F.3d 198 (3d Cir. 2000) ........................................................................................... 12
                              7   Am. Soccer Co., Inc. v. SQOR, Inc.,
                              8     No. CV 15-6600-R, 2015 WL 12860485 (C.D. Cal. Dec. 9, 2015) .................... 9, 13, 14
                                  AMF Inc. v. Sleekcraft Boats,
                              9
                                    599 F.2d 341 (9th Cir. 1979) ............................................................................................ 6
                             10   Amstar Corp. v. Domino’s Pizza, Inc.,
                             11
                                    615 F.2d 252 (5th Cir. 1980) .................................................................................... 21, 23
                                  Antiaging Inst. of California, Inc. v. Solonova, LLC,
                             12     No. 15-03416-AB (FFMx), 2015 WL 12792028 (C.D. Cal. Nov. 19, 2015) .................. 5
                                  Arcsoft, Inc. v. Cyberlink Corp.,
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                    153 F. Supp. 3d 1057 (N.D. Cal. 2015) ......................................................................... 12
       (310) 226-7878




                             14
                                  Ashcroft v. Iqbal,
                             15     556 U.S. 662 (2009) ............................................................................................... 4, 5, 13
                                  Bank of the W. v. Superior Court,
                             16
                                    2 Cal. 4th 1254 (1992) .................................................................................................... 22
                             17   Bell Atlantic Corp. v. Twombly,
                             18     550 U.S. 544 (2007) ......................................................................................................... 4
                                  Beyond Blond Prods., LLC, v. Heldman,
                             19     479 F. Supp. 3d 874 (C.D. Cal. 2020) ..................................................................... passim
                             20   Bos. Duck Tours, LP v. Super Duck Tours, LLC,
                                    531 F.3d 1 (1st Cir. 2008) .............................................................................................. 13
                             21
                                  Branch v. Tunnell,
                             22     14 F.3d 449 (9th Cir. 1994) .............................................................................................. 5
                             23   Brown v. Electronic Arts, Inc.,
                                    724 F.3d 1235 (9th Cir. 2013) ........................................................................................ 14
                             24   Cleary v. News Corp.,
                             25     30 F.3d 1255 (9th Cir. 1994) ...................................................................................... 6, 22
                                  Coca-Cola Co v. Overland Inc.,
                             26
                                    692 F.2d 506 (9th Cir. 1969) ............................................................................................ 7
                             27   Dahlia v. Rodriguez,
                             28
                                    735 F.3d 1060 (9th Cir. 2013) ........................................................................................ 12

                                                                   -iii-
                                     BEYOND BLOND AND MICHELLE JUSTICE’S MOTION TO DISMISS DEFENDANTS’
                                                   AMENDED COUNTERCLAIMS (ECF NO. 138)
                        Case 2:20-cv-05581-DSF-GJS Document 143 Filed 08/30/21 Page 6 of 33 Page ID #:2726




                              1   E.S.S. Entm’t 2000, Inc. v. Rock Star Videos, Inc.,
                                    547 F.3d 1095 (9th Cir. 2008) ........................................................................................ 16
                              2   Elite Entm’t, Inc. v. Khela Bros. Entm’t,
                              3     227 F.R.D. 444 (E.D. Va. 2005) .................................................................................... 24
                                  Energy Intel. Grp., Inc. v. UBS Fin. Servs., Inc.,
                              4
                                    No. 08 CIV. 1497 (DAB), 2009 WL 1490603 (S.D.N.Y. May 22, 2009)....................... 9
                              5   Entrepreneur Media v. Smith,
                              6
                                    279 F.3d 1135 (9th Cir. 2002) ........................................................................................ 19
                                  First Savings Bank F.S.B. v. First Bank Sys. Inc.,
                              7     101 F.3d 645, 40 USPQ 2d 1865 (10th Cir. 1996) .......................................................... 8
                              8   Fleischer Studios, Inc. v. A.V.E.L.A., Inc.,
                                    925 F. Supp. 2d 1067 (C.D. Cal. 2012) ...................................................................... 6, 22
                              9
                                  GEOMC Co., Ltd., v. Calmare Therapeutics Inc.,
                             10     918 F.3d 92 (2d. Cir. 2019) .............................................................................. 2, 3, 24, 25
                                  Gordon v. Drape Creative, Inc.,
                             11
                                    909 F.3d 257 (9th Cir. 2018) .......................................................................................... 15
                             12   GoTo.com, Inc. v. Walt Disney Co.,
                                    202 F.3d 1199 (9th Cir. 2000) ................................................................................ 7, 8, 18
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                  Grupo Gigante SA De CV v. Dallo & Co.,
       (310) 226-7878




                             14     391 F.3d 1088 (9th Cir. 2004) ........................................................................................ 20
                             15   Herb Reed Enterprises, LLC v. Florida Entm’t Mgmt., Inc.,
                                    736 F.3d 1239 (9th Cir. 2013) .......................................................................................... 6
                             16
                                  iCall, Inc. v. Tribair, Inc.,
                             17     No. C-12-2406 EMC, 2012 WL 5878389 (N.D. Cal. Nov. 21, 2012) ............................. 9
                             18   In re Gilead Scis. Sec. Litig.,
                                    536 F.3d 1049 (9th Cir. 2008) .............................................................................. 5, 12, 13
                             19   Instant Media, Inc. v. Microsoft Corp., No. C,
                             20     07-02639 SBA, 2007 WL 2318948 (N.D. Cal. Aug. 13, 2007) .................................... 22
                                  Jackson v. Netflix, Inc.,
                             21
                                    506 F. Supp. 3d 1007 (C.D. Cal. 2020) .......................................................................... 14
                             22   Keaton and Keaton v. Keaton,
                             23
                                    842 N.E.2d 816 (Ind. 2006) ...................................................................................... 23, 24
                                  Kendall-Jackson Winery, Ltd. v. E. & J. Gallo Winery,
                             24     150 F.3d 1042 (9th Cir.1998) ......................................................................................... 13
                             25   King of the Mountain Sports Inc. v. Chrysler Corp.,
                                    185 F.3d 1084 (10th Cir. 1999) ........................................................................................ 8
                             26   King Taco Rest. v. Camacho,
                             27     No. SACV1200933CJCANX, 2012 WL 12861184 (C.D. Cal. Aug. 9, 2012).............. 19
                                  Le Book Publ’g, Inc. v. Black Book Photography, Inc.,
                             28
                                    418 F. Supp. 2d 305 (S.D.N.Y. 2005) ............................................................ 9, 13, 14, 24
                                                                   -iv-
                                     BEYOND BLOND AND MICHELLE JUSTICE’S MOTION TO DISMISS DEFENDANTS’
                                                   AMENDED COUNTERCLAIMS (ECF NO. 138)
                        Case 2:20-cv-05581-DSF-GJS Document 143 Filed 08/30/21 Page 7 of 33 Page ID #:2727




                              1   Lee v. City of L.A.,
                                    250 F.3d 668 (9th Cir. 2001) ............................................................................................ 5
                              2   Levy v. adidas AG,
                              3     No. CV 18-6542 PSG (MAAx), 2018 WL 5942000 (C.D. Cal. Nov. 13, 2018)............. 5
                                  Lip Sinc Int’l, Inc. v. Dick Clark Prods., Inc.,
                              4
                                    942 F.2d 792, 1991 WL 165529 (Table) (9th Cir. 1991)............................................... 12
                              5   Los Defensores, Inc. v. Gomez,
                              6
                                    223 Cal. App. 4th 377 (2014) ......................................................................................... 23
                                  Luigino’s, Inc. v. Stouffer Corp.,
                              7     170 F.3d 827, 50 USPQ 2d 1047 (8th Cir. 1999) .......................................................... 20
                              8   Mattel, Inc. v. MCA Res., Inc.,
                                    296 F.3d 894 (9th Cir. 2002) .................................................................................... 14, 15
                              9
                                  Metrokane Inc. v. Wine Enthusiast,
                             10     160 F. Supp. 2d 633 (S.D.N.Y. 2001) ............................................................................ 11
                                  Mintz v. Subaru of Am., Inc.,
                             11
                                    No. 16-CV-03384-MMC, 2016 WL 5909360 (N.D. Cal. Oct. 11, 2016) ....................... 6
                             12   Moss v. U.S. Secret Serv.,
                                    572 F.3d 962 (9th Cir. 2009) ............................................................................................ 5
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                  Mossack Fonseca & Co., S.A. v. Netflix Inc.,
       (310) 226-7878




                             14     No. CV 19-9330-CBM-AS(X), 2020 WL 8509658 (C.D. Cal. Dec. 23, 2020) ............ 15
                             15   Mullis v. U.S. Bankr. Court,
                                    828 F.2d 1385 (9th Cir. 1987) .......................................................................................... 5
                             16
                                  Network Automation, Inc. v. Advanced Sys. Concepts, Inc.,
                             17     638 F.3d 1137 (9th Cir. 2011) ........................................................................ 6, 20, 21, 22
                             18   Novalogic, Inc. v. Activision Blizzard,
                                    41 F. Supp. 3d 885 (C.D. Cal. 2013) .............................................................................. 15
                             19   Nutri/System, Inc. v. Con-Stan Industries, Inc.,
                             20     809 F.2d 601 (9th Cir. 1987) .......................................................................................... 10
                                  Playboy Enters., Inc. v. Netscape Commc’ns Corp.,
                             21
                                    354 F.3d 1020 (9th Cir. 2004) ........................................................................................ 20
                             22   Playmakers, LLC v. ESPN, Inc.,
                             23
                                    297 F. Supp. 2d 1277 (W.D. Wash. 2003) ....................................................................... 8
                                  Prime Healthcare Servs., Inc. v. Humana Ins. Co.,
                             24     230 F. Supp. 3d 1194 (C.D. Cal. 2017) ............................................................................ 5
                             25   Rogers v. Grimaldi,
                                    875 F.2d 994 (2d Cir. 1989) ..................................................................................... 14, 15
                             26   Rudolph Int’l, Inc. v. Realys, Inc.,
                             27     482 F.3d 1195 (9th Cir. 2007) .................................................................................. 11, 17
                                  Small Bus. Assistance Corp. v. Clear Channel Broad., Inc.,
                             28
                                    210 F.3d 278 (6th Cir. 2000) .......................................................................................... 19
                                                                    -v-
                                     BEYOND BLOND AND MICHELLE JUSTICE’S MOTION TO DISMISS DEFENDANTS’
                                                   AMENDED COUNTERCLAIMS (ECF NO. 138)
                        Case 2:20-cv-05581-DSF-GJS Document 143 Filed 08/30/21 Page 8 of 33 Page ID #:2728




                              1   Smith v. Krause,
                                    160 F. 270 (S.D.N.Y. 1908) ........................................................................................... 16
                              2   Soc’y of Fin. Exam’rs v. Nat’l Ass’n of Certified Fraud Exam’rs,
                              3     41 F.3d 223 (5th Cir. 1995) ............................................................................................ 19
                                  Stone Creek, Inc. v. Omnia Italian Design, Inc.,
                              4
                                    875 F.3d 426 (9th Cir. 2017) .......................................................................................... 21
                              5   Surfvivor Media, Inc. v. Survivor Productions,
                              6
                                    406 F.3d 625 (9th Cir. 2005) .......................................................................................... 19
                                  Sybersound Records, Inc. v. UAV Corp.,
                              7     517 F.3d 1137 (9th Cir. 2008) ........................................................................................ 22
                              8   The Pet Stop Prof’l Pet Sitting Serv., LLC v. The Prof’l Pet-Sitting Serv., Inc.,
                                    No. CV-07-0090, 2008 WL 2185339 (D. Or. May 1, 2008) ......................................... 20
                              9
                                  Time Inc. v. Petersen Pub. Co.,
                             10     976 F. Supp. 263 (S.D.N.Y. 1997) ................................................................................... 7
                                  Two Pesos, Inc. v. Taco Cabana, Inc.,
                             11
                                    505 U.S. 763 (1992) ....................................................................................................... 18
                             12   VIP Prods. LLC v. Jack Daniel’s Props., Inc.,
                                    953 F.3d 1170 (9th Cir. 2020) .................................................................................. 14, 15
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                  Yellow Cab Co. v. Yellow Cab of Elk Grove, Inc.,
       (310) 226-7878




                             14     419 F.3d 925 (9th Cir. 2005) .......................................................................................... 11
                             15   Zobmondo Entm’t, Ltd. Liab. Co. v. Falls Media, Ltd. Liab. Co.,
                                    602 F.3d 1108 (9th Cir. 2010) ........................................................................................ 11
                             16
                             17   Rules
                             18   Fed. R. Civ. P. 12(b)(6) ................................................................................................... 4, 5
                             19
                                  Other Authorities
                             20
                                  1 McCarthy on Trademarks and Unfair Competition, § 7:23 (5th ed.) ............................. 16
                             21
                                  2 McCarthy on Trademarks and Unfair Competition, § 11:30 (5th ed.) ............................. 9
                             22   2 McCarthy on Trademarks and Unfair Competition, § 12:1 (5th ed.) ............................. 18
                             23
                                  2 McCarthy on Trademarks and Unfair Competition, § 12:40 (5th ed.) ............................. 8
                                  4 McCarthy on Trademarks and Unfair Competition, § 25:3 (5th ed.) ............................. 23
                             24
                             25
                             26
                             27
                             28

                                                                   -vi-
                                     BEYOND BLOND AND MICHELLE JUSTICE’S MOTION TO DISMISS DEFENDANTS’
                                                   AMENDED COUNTERCLAIMS (ECF NO. 138)
                        Case 2:20-cv-05581-DSF-GJS Document 143 Filed 08/30/21 Page 9 of 33 Page ID #:2729




                              1                    MEMORANDUM OF POINTS AND AUTHORITIES
                              2   I.      INTRODUCTION
                              3           Three months before this action was filed, Plaintiff Beyond Blond offered to stop
                              4   using the two eyes substituted for the two “o’s” in “cartoon” in exchange for Defendants’
                              5   withdrawal of the baseless takedown notices to Amazon. Request for Judicial Notice
                              6   (“RFJN”) Ex. 18. Defendants refused, forced this lawsuit, and unjustifiably and illicitly
                              7   now believe they own the right to the generic term “cartoon classics,” in contradiction to
                              8   this Court’s prior rulings. On May 28, 2021, Defendants filed a meritless preliminary
                              9   injunction motion seeking to enjoin Beyond Blond from using “the words ‘cartoon
                             10   classics,’ on any website, in metadata, metatags, keywords, or adwords,” which the Court
                             11   denied. ECF Nos. 95-1 and 137. As the Supreme Court cautioned in KP Permanent
                             12   Make-Up, Inc. v. Lasting Impression I, Inc., Defendants seek to monopolize a generic
                                  term merely based on a trademark examiner’s finding – based on an incomplete record –
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                  that the term as part of a logo may be protectible. See 543 U.S. 111, 121-122 (2004).
       (310) 226-7878




                             14
                             15           Beyond Blond is now forced to file the instant motion to prevent Defendants from
                             16   multiplying proceedings where, as a matter of law, this “Court agree[d]” with Beyond
                             17   Blond that the parties’ respective uses of the cartoon classics designs are “noticeably
                             18   different” that Beyond Blond does “not infringe Defendants’ trademark.” Beyond Blond
                             19   Prods., LLC, v. Heldman, 479 F. Supp. 3d 874, 886 (C.D. Cal. 2020) (Fischer, J.). Thus,
                             20   because Beyond Blond’s use of the “cartoon classics” term does not infringe,
                             21   Defendants’ claims fail, and their amendments are untimely, the Court should dismiss
                             22   Defendants’ baseless infringement claims without leave to amend.
                             23   II.     PROCEDURAL BACKGROUND
                             24           After the Court granted Beyond Blond’s Motion for Preliminary Injunction holding
                             25   Beyond Blond’s use of cartoon classics as dissimilar and not infringing, Defendants filed
                             26   their Answer to Plaintiff’s First Amended Complaint, Counterclaim and Third-Party
                             27   Complaint asserting five causes of action including: (1) false designation of origin under
                             28   the Lanham Act; (2) unfair competition under the Lanham Act; (3) state law unfair

                                                                       -1-
                                        BEYOND BLOND AND MICHELLE JUSTICE’S MOTION TO DISMISS DEFENDANTS’
                                                      AMENDED COUNTERCLAIMS (ECF NO. 138)
                              Case 2:20-cv-05581-DSF-GJS Document 143 Filed 08/30/21 Page 10 of 33 Page ID
                                                               #:2730



                              1   competition; (4) common law trademark infringement; and (5) common law unfair
                              2   competition. ECF No. 35, ¶¶ 29-44. In their September 2020 Countercomplaint,
                              3   Defendants state explicitly, “Third-party Plaintiffs incorporate herein by reference, the
                              4   contents of the First Amended Complaint, without admitting the allegations contained
                              5   thereof, the truth of which is expressly denied.” Id.
                              6          Per the Court’s March 22, 2021 Order, any amendments to the pleadings were due
                              7   by July 13, 2021, and Defendants did not seek leave to amend the counterclaims. Order,
                              8   ECF No. 88. Although the Court granted Beyond Blond’s motion for leave to amend its
                              9   First Amended Complaint, it was to only add four copyright registrations Defendants had
                             10   concealed, and no amendment was made to any trademark claims. ECF No. 118. Thus,
                             11   the pleadings were closed and Defendants could not file amended counterclaims, let
                             12   alone counterclaims that exceeded Beyond Blond’s amendment solely to copyright
                                  claims – not trademarks. See GEOMC Co., Ltd., v. Calmare Therapeutics Inc., 918 F.3d
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                  92, 100 (2d. Cir. 2019) (“[A] new counterclaim that raises issues beyond the scope of the
       (310) 226-7878




                             14
                             15   new claims made in the most recent amended complaint will cause escalating prejudice to
                             16   the counterdefendant.”).
                             17          On August 13, 2021, without leave of Court, Defendants filed their Amended
                             18   Counterclaims and Third-Party Complaint. ECF No. 138, ¶¶ 23-38 (Counterclaims).
                             19   Notably absent from Defendants’ Amended Counterclaims is the aforementioned
                             20   statement incorporating Beyond Blond’s First Amended Complaint by reference.
                             21   Compare ECF No. 35 with ECF No. 138. Defendants also removed Third party Plaintiff
                             22   Edward Heldman III and Third party Plaintiff Comedy MX Inc., leaving only
                             23   Counterclaimant and Third-party Plaintiff ComedyMX LLC. Id.
                             24   III.   FACTUAL BACKGROUND
                             25          Beyond Blond, for its own business, acquires and purchases public domain videos
                             26   and cartoon classics, makes compilations of same, and lists the works on video streaming
                             27   platforms, including Amazon.com’s Prime Video Direct. ECF No. 138, ¶ 17; Request for
                             28

                                                                    -2-
                                     BEYOND BLOND AND MICHELLE JUSTICE’S MOTION TO DISMISS DEFENDANTS’
                                                   AMENDED COUNTERCLAIMS (ECF NO. 138)
                              Case 2:20-cv-05581-DSF-GJS Document 143 Filed 08/30/21 Page 11 of 33 Page ID
                                                               #:2731



                              1   Judicial Notice (“RFJN”) Ex. 20.
                              2         On February 21, 2020, Defendants’ counsel sent a DMCA takedown notice to
                              3   Amazon accusing Beyond Blond of trademark infringement. Declaration of Milord A.
                              4   Keshishian (“Keshishian Decl.”) ¶ 3, Ex. A. Amazon rejected the takedown notice the
                              5   same day because Defendants ComedyMX LLC and Heldman did not own any registered
                              6   trademarks. See id. at ¶ 4, Ex. B. Defendant Heldman then personally fabricated a
                              7   trademark infringement claim baselessly asserting to Amazon that Defendants owned
                              8   trademark rights in a Performing Arts copyright registrations, and filed bad faith DMCA
                              9   takedown notices. Id. at ¶ 5, Exs. C and D. On March 26, Beyond Blond’s counsel
                             10   asked Defendants for the basis of the takedown notices. RFJN, Ex. 16. Defendants’
                             11   counsel responded by claiming that Defendants’ own a cartoon classics logo design in
                             12   pending trademark Application Serial No. 88/789,484 (“the ‘484 Application”) filed six
                                  weeks earlier, and their logo design was also registered as a copyright under U.S.
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                  Copyright Reg. No. PAu003798644 (“the ‘644 Registration”) – hiding the seven other
       (310) 226-7878




                             14
                             15   copyright registrations submitted to Amazon. RFJN, Ex. 17. Counsel also threatened
                             16   copyright and trademark infringement litigation if Beyond Blond did not cease use of the
                             17   generic cartoon classics term and generic design. Id.
                             18         The next day, Beyond Blond’s counsel provided evidence that the trademark
                             19   infringement claim was baseless because the term “cartoon classics” is generic for a
                             20   genre of older cartoons and it could not function as a trademark. RFJN, Ex. 18. Beyond
                             21   Blond requested Defendants’ withdrawal of the takedown notices, and even offered to
                             22   cease use of the eye designs for the “O’s” in “cartoon.” Id.
                             23         By March 31, 2020, despite the evidence and the law confirming Defendants’
                             24   baseless position, Defendants refused to withdraw their takedown notices or threats of
                             25   copyright and trademark litigation, forcing Beyond Blond to file counternotifications
                             26   with Amazon, which were rejected. RFJN, Ex. 19. Defendants’ refusal to withdraw the
                             27   takedown notice is incomprehensible because they merely copied the public domain off-
                             28   the-shelf Freestyle Script font and substituted the two “O’s” in “cartoon” with public

                                                                   -3-
                                    BEYOND BLOND AND MICHELLE JUSTICE’S MOTION TO DISMISS DEFENDANTS’
                                                  AMENDED COUNTERCLAIMS (ECF NO. 138)
                              Case 2:20-cv-05581-DSF-GJS Document 143 Filed 08/30/21 Page 12 of 33 Page ID
                                                               #:2732



                              1   domain clipart. RFJN, Exs. 26-27. Thus, the stylization is insufficient to convert a
                              2   generic term into a protectible source indicator, especially in view of numerous third-
                              3   party uses of similar elements to identify cartoon classics generically long before
                              4   Defendants’ adoption thereof. RFJN, Exs. 6-13. Moreover, the Trademark Examining
                              5   Attorney forced Defendants to disclaim any “exclusive right to use ‘cartoon classics”
                              6   apart from the mark as shown,” thus Defendants conceded that the term is generic. ECF
                              7   No. 138, Ex. A; RFJN, Ex. 15. Defendants concealed, however, from the Examining
                              8   Attorney their blatant copying of off-the-shelf Freestyle Font and clipart eyes, whereby
                              9   the stylization could not convey a separate commercial impression in the industry. RFJN,
                             10   Exs. 15, 26-27. In a third-party application for “Brawny Cartoon Classics,” where the
                             11   paper towel company was to use cartoon classics on paper towels, the examining attorney
                             12   required a disclaimer of cartoon classics because “the goods feature scenes of cartoon
                                  classics, a term of arty synonymous with classic cartoons.” RFJN, Ex. 14.
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                        Defendants’ takedown notices were thus baseless and issued in bad faith to prevent
       (310) 226-7878




                             14
                             15   lawful competition. Based on Defendants’ allegations and law presented, Defendants
                             16   cannot carry their burden of sufficiently alleging trademark ownership or infringement.
                             17         Also, Defendants’ amended counterclaims were improperly filed without leave of
                             18   court, thereby warranting dismissal. Further, because of the dissimilarity between the
                             19   parties’ respective uses of cartoon classics, there can be no infringement as a matter of
                             20   law. Finally, Beyond Blond uses the cartoon classics design in an expressive manner,
                             21   which does not constitute trademark use, warranting dismissal on an alternate basis.
                             22   Thus, the Court should grant Beyond Blond and Michelle Justice’s Motion to Dismiss
                             23   Defendants’ Amended Counterclaims and Third-Party Complaint, without leave to
                             24   amend, to stop Defendants’ multiplication of litigation on frivolous trademark claims.
                             25   IV.   LEGAL STANDARD
                             26         Fed. R. Civ. P. 12(b)(6) provides for dismissal of a claim where the complaint does
                             27   not “contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is
                             28   plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

                                                                   -4-
                                    BEYOND BLOND AND MICHELLE JUSTICE’S MOTION TO DISMISS DEFENDANTS’
                                                  AMENDED COUNTERCLAIMS (ECF NO. 138)
                              Case 2:20-cv-05581-DSF-GJS Document 143 Filed 08/30/21 Page 13 of 33 Page ID
                                                               #:2733



                              1   Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible when it
                              2   “allows the court to draw the reasonable inference that the defendant is liable for the
                              3   misconduct alleged.” Iqbal, 556 U.S. at 678. The court need not accept as true
                              4   “allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable
                              5   inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). “[F]or a
                              6   complaint to survive a motion to dismiss, the non-conclusory factual content, and
                              7   reasonable inferences from that content, must be plausibly suggestive of a claim entitling
                              8   the plaintiff to relief.” Levy v. adidas AG, No. CV 18-6542 PSG (MAAx), 2018 WL
                              9   5942000, at *2 (C.D. Cal. Nov. 13, 2018) (citing Moss v. U.S. Secret Serv., 572 F.3d 962,
                             10   969 (9th Cir. 2009)).
                             11         The Court may consider facts subject to judicial notice at the dismissal stage
                             12   without converting the movant’s motion into one for summary judgment. Mullis v. U.S.
                                  Bankr. Court, 828 F.2d 1385, 1388 (9th Cir. 1987). Similarly, the Court may consider
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                  “documents incorporated into the complaint by reference.” Prime Healthcare Servs., Inc.
       (310) 226-7878




                             14
                             15   v. Humana Ins. Co., 230 F. Supp. 3d 1194, 1203 (C.D. Cal. 2017); accord Lee v. City of
                             16   L.A., 250 F.3d 668, 688-89 (9th Cir. 2001). Even in trademark cases, as here, “a court
                             17   may consider ‘documents whose contents are alleged in a complaint and whose
                             18   authenticity no party questions, but which are not physically attached to the pleading’
                             19   without converting a motion to dismiss under Rule 12(b)(6) into a motion for summary
                             20   judgment.’” Antiaging Inst. of California, Inc. v. Solonova, LLC, No. 15-03416-AB
                             21   (FFMx), 2015 WL 12792028, at *1 (C.D. Cal. Nov. 19, 2015) (citing Branch v. Tunnell,
                             22   14 F.3d 449, 454 (9th Cir. 1994), overruled on other grounds by Galbraith v. Cnty. of
                             23   Santa Clara, 307 F.3d 1119 (9th Cir. 2002)). The incorporation by reference doctrine is
                             24   permitted to “prevent plaintiffs from surviving a Rule 12(b)(6) motion by deliberately
                             25   omitting references to documents upon which their claims are based.” Id. (internal
                             26   citations and quotations omitted).
                             27
                             28

                                                                   -5-
                                    BEYOND BLOND AND MICHELLE JUSTICE’S MOTION TO DISMISS DEFENDANTS’
                                                  AMENDED COUNTERCLAIMS (ECF NO. 138)
                              Case 2:20-cv-05581-DSF-GJS Document 143 Filed 08/30/21 Page 14 of 33 Page ID
                                                               #:2734



                              1
                              2   V.     ARGUMENT
                              3          A.    Defendants’ Allegations in Their Amended Counterclaims and Third-
                              4                Party Complaint Fail to State a Claim For Relief.
                              5                1.     Defendants allege insufficient facts to show the marks are similar,
                              6                       thus there can be no infringement as a matter of law.
                              7          To state a claim for trademark infringement, a plaintiff must allege: (1) ownership
                              8   of a valid, protectable mark, and (2) that the alleged infringer is using a confusingly
                              9   similar mark. Herb Reed Enterprises, LLC v. Florida Entm’t Mgmt., Inc., 736 F.3d 1239,
                             10   1247 (9th Cir. 2013). In determining likelihood of confusion, courts in this Circuit look
                             11   to the Sleekcraft factors, which include: (1) strength of plaintiff’s trademarks; (2)
                             12   proximity of the goods; (3) similarity of the marks; (4) evidence of actual confusion; (5)
                                  marketing channels; (6) types of goods and consumer’s degree of care; (7) defendants’
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                  intent; and (8) likelihood of expansion into the area of goods. See AMF Inc. v. Sleekcraft
       (310) 226-7878




                             14
                             15   Boats, 599 F.2d 341 (9th Cir. 1979). The factors are “intended as an adaptable proxy for
                             16   consumer confusion, not a rote checklist.” Network Automation, Inc. v. Advanced Sys.
                             17   Concepts, Inc., 638 F.3d 1137, 1145 (9th Cir. 2011). “In some instances, however, the
                             18   question of whether a likelihood of confusion exists can be determined at the pleading
                             19   stage and based on a consideration of less than all of the factors, such as where the parties
                             20   have obviously dissimilar marks....” Mintz v. Subaru of Am., Inc., No. 16-CV-03384-
                             21   MMC, 2016 WL 5909360, at *1 (N.D. Cal. Oct. 11, 2016), aff’d, 716 F. App’x 618 (9th
                             22   Cir. 2017) (citation omitted).
                             23          The standard for claims of Lanham Act false designation of origin, Lanham Act
                             24   unfair competition, state and common law unfair competition, and common law
                             25   infringement are the same. Cleary v. News Corp., 30 F.3d 1255, 1262-63 (9th Cir. 1994)
                             26   (“This Circuit has consistently held that state common law claims of unfair competition
                             27   and actions pursuant to [ ] § 17200 are ‘substantially congruent’ to claims made under the
                             28   Lanham Act.”); Fleischer Studios, Inc. v. A.V.E.L.A., Inc., 925 F. Supp. 2d 1067, 1073

                                                                      -6-
                                       BEYOND BLOND AND MICHELLE JUSTICE’S MOTION TO DISMISS DEFENDANTS’
                                                     AMENDED COUNTERCLAIMS (ECF NO. 138)
                              Case 2:20-cv-05581-DSF-GJS Document 143 Filed 08/30/21 Page 15 of 33 Page ID
                                                               #:2735



                              1   (C.D. Cal. 2012) (when trademark and unfair competition claims are based on the same
                              2   alleged infringing conduct, the “same analysis governs Plaintiff’s trademark claims and
                              3   tag-along state law claims.”).
                              4         Defendants only allege they own a trademark application – not registration – to
                              5   evidence its ownership of the generic term and generic design. ECF No. 138, ¶ 11-12;
                              6   ECF No. 138, Ex. A. Because Defendants do not own a federal registration, there is no
                              7   presumption of validity. Instead, they must prove that their alleged mark is not generic
                              8   and is protectable. See Coca-Cola Co v. Overland Inc., 692 F.2d 506, 509 (9th Cir.
                              9   1969). This Court previously held that Beyond Blond’s use of the generic “cartoon
                             10   classics” design cannot infringe Defendants’ purported logo, thus Defendants’
                             11   counterclaims fail to sufficiently allege facts to establish ownership and infringement
                             12   beyond mere conclusions. Beyond Blond Productions, 479 F. Supp. 3d at 886-87 (the
                                  Court agreeing with Beyond Blond that the “parties’ logos are so irrefutably dissimilar
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                  that infringement cannot be found.”) (internal citations and quotations omitted).
       (310) 226-7878




                             14
                             15         This Court further held that to the extent Defendants’ generic “cartoon classics”
                             16   phrase plus stylization is protectible, “they can only prevent exact copying of the
                             17   stylization.” Beyond Blond Prods., 479 F. Supp. 3d at 886 (emphasis added). A
                             18   trademark “in [a] distinctive style does not entitle [the mark owner] to prevent a
                             19   competitor from using the generic word ... as part of a different trademark.” Id. at 885
                             20   (citing Time Inc. v. Petersen Pub. Co., 976 F. Supp. 263, 264 (S.D.N.Y. 1997)).
                             21         “The Ninth Circuit applies three ‘detailed axioms to guide the [similarity of the
                             22   marks analysis]: first, the marks must be considered in their entirety and as they appear in
                             23   the marketplace …; second, similarity is adjudged in terms of appearance, sound, and
                             24   meaning …; and third, similarities are weighed more heavily than differences.” Id.
                             25   (citing GoTo.com, Inc. v. Walt Disney Co., 202 F.3d 1199, 1205 (9th Cir. 2000)). In
                             26   finding the parties’ respective uses are dissimilar, the Court agreed with Beyond Blond
                             27   that, “in applying the first axiom, considering the marks ‘in their entirety and as they
                             28   appear in the marketplace,’ ‘it is not improper to discount the similarity of descriptive or

                                                                   -7-
                                    BEYOND BLOND AND MICHELLE JUSTICE’S MOTION TO DISMISS DEFENDANTS’
                                                  AMENDED COUNTERCLAIMS (ECF NO. 138)
                              Case 2:20-cv-05581-DSF-GJS Document 143 Filed 08/30/21 Page 16 of 33 Page ID
                                                               #:2736



                              1   generic parts of conflicting marks.” Id. at 886-87.
                              2         The Court also found that “both marks include the generic phrase ‘cartoon classics’
                              3   and have substituted the two ‘o’s’ in ‘cartoon’ with eyes.” Id. at 887. Thus, after
                              4   discounting the generic “cartoon classics” phrase, Defendants are only left with
                              5   stylization, including “different colors, different fonts, different capitalization and
                              6   punctuation, different arrangement, and different eye styles.” Id. Indeed, after
                              7   considering Beyond Blond’s evidence that substituting the two “o’s” in “cartoon” was
                              8   common and is contained in many marks, this Court found that “contrary to Defendants’
                              9   contention, mere inclusion of eyes is not a distinctive element of Defendants’ mark.” Id.
                             10   The Court further found that “the visual appearance of the marks on the whole, as used in
                             11   the marketplace, is noticeably different, particularly given that the actual words ‘cartoon
                             12   classics’ is generic, not protectible, and specifically excluded from Defendants’
                                  trademark application.” Id.
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                        Under the Sleekcraft factors, the “most important factor in any likelihood of
       (310) 226-7878




                             14
                             15   confusion analysis” is the similarity of the marks, as “without similarity there can be no
                             16   confusion.” Playmakers, LLC v. ESPN, Inc., 297 F. Supp. 2d 1277, 1282 (W.D. Wash.
                             17   2003), aff’d, 376 F.3d 894 (9th Cir. 2004). In applying the axioms, stylized unregistered
                             18   marks of generic words and generic stylization are not protectable, and assuming they are
                             19   protectible, they can only prevent exact copying of the stylization. “The only exclusive
                             20   right from such a ‘picture’ registration is the use of that exact ‘picture’ which happens to
                             21   spell out a generic name of the goods.” 2 McCarthy on Trademarks § 12:40 (5th ed.)
                             22   (emphasis added). It is well settled that where the lettering style or design elements of
                             23   two marks are dissimilar, confusion is less likely. First Savings Bank F.S.B. v. First
                             24   Bank Sys. Inc., 101 F.3d 645, 40 USPQ 2d 1865 (10th Cir. 1996) (finding no confusing
                             25   similarity between “FIRST BANK SYSTEM and Design” and “FIRSTBANK and
                             26   Design,” both for use with banking services, where marks used distinctively different
                             27   typefaces and contained different design elements); King of the Mountain Sports Inc. v.
                             28   Chrysler Corp., 185 F.3d 1084 (10th Cir. 1999) (finding no confusing similarity where

                                                                   -8-
                                    BEYOND BLOND AND MICHELLE JUSTICE’S MOTION TO DISMISS DEFENDANTS’
                                                  AMENDED COUNTERCLAIMS (ECF NO. 138)
                              Case 2:20-cv-05581-DSF-GJS Document 143 Filed 08/30/21 Page 17 of 33 Page ID
                                                               #:2737



                              1   both marks used “KING OF THE MOUNTAIN” but with different designs).
                              2         “But such a picture registration is not infringed by use of the exact same words in a
                              3   significantly different letter style or display.” 2 McCarthy on Trademarks, § 11:30.
                              4   When all of the generic components of Defendants’ “cartoon classics” design are
                              5   discounted, there is nothing left to compare with Beyond Blond’s use, because “as a
                              6   preliminary to comparing marks in their entireties, it is not improper to discount the
                              7   similarity of descriptive or generic parts of conflicting marks.” iCall, Inc. v. Tribair, Inc.,
                              8   No. C-12-2406 EMC, 2012 WL 5878389, at *7 (N.D. Cal. Nov. 21, 2012) (citation
                              9   omitted). Defendants have made zero allegations to disturb this Court’s prior finding that
                             10   there is no infringement where the respective designs containing the “generic phrase
                             11   ‘cartoon classics’” “contain different colors, different fonts, different capitalization and
                             12   punctuation, different arrangement, and different eye styles.” Beyond Blond Prods., 479
                                  F. Supp. 3d at 887.
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                        Here, the parties’ respective use of the generic “cartoon classic” term is so
       (310) 226-7878




                             14
                             15   irrefutably dissimilar that infringement cannot be found and Defendants’ counterclaims
                             16   must be dismissed without leave to amend. See Le Book Publ’g, Inc. v. Black Book
                             17   Photography, Inc., 418 F. Supp. 2d 305, 311-313 (S.D.NY. 2005). Defendants’
                             18   allegations insufficiently elude to the marks being “confusingly similar” but such
                             19   language is insufficient and conclusory. Am. Soccer Co., Inc. v. SQOR, Inc., No. CV 15-
                             20   6600-R, 2015 WL 12860485, at *2 (C.D. Cal. Dec. 9, 2015) (granting motion to dismiss
                             21   because “Plaintiff simply states, in a conclusory fashion, that the “Sqor domain name
                             22   [sqor.com] contain[s] a name confusingly similar to ASC’s legal or common name
                             23   [scoresports.com]. . . .”); ECF No. 138, ¶¶ 24, 29 (Beyond Blond “adopted and used
                             24   marks confusingly similar to Counterclaimant’s . . . trademark and designation. . . .”).
                             25         In fact, the purported marks are so irrefutably dissimilar that Defendants do not
                             26   even include a side-by-side comparison in their counterclaims. Defendants also conceal
                             27   that their purported design mark is always accompanied with their registered
                             28   8thManDVD.com trademark, thereby warranting dismissal. Energy Intel. Grp., Inc. v.

                                                                   -9-
                                    BEYOND BLOND AND MICHELLE JUSTICE’S MOTION TO DISMISS DEFENDANTS’
                                                  AMENDED COUNTERCLAIMS (ECF NO. 138)
                              Case 2:20-cv-05581-DSF-GJS Document 143 Filed 08/30/21 Page 18 of 33 Page ID
                                                               #:2738



                              1   UBS Fin. Servs., Inc., No. 08 CIV. 1497 (DAB), 2009 WL 1490603, at *7 (S.D.N.Y.
                              2   May 22, 2009) (dismissing trademark infringement claim where the similarity stems from
                              3   use of the same generic terms “in starkly different typefaces and styles” and because of
                              4   one party’s “prominent use of its” house trademark).
                              5
                              6
                              7
                              8
                              9
                             10
                             11
                             12
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                        RFJN, Ex. 20, 30. As evidenced by the side-by-side comparison above, Beyond
       (310) 226-7878




                             14
                             15   Blond uses the generic cartoon classics term and design to identify the contents – not the
                             16   source – of the video accompanied by cartoon characters. Defendants themselves use
                             17   “cartoon classics” to generically identify the contents of the video, but they always also
                             18   include their registered 8thManDVD.com to identify the source of the videos in close
                             19   proximity to the generic cartoon classics term and design. In fact, unlike Defendants,
                             20   Beyond Blond does not use it as a water mark on the video content itself.
                             21         The parties’ respective fonts are unquestionably dissimilar. Beyond Blond’s font
                             22   is a custom modified version of the CoopFlaired font. RFJN, Ex. 25. Defendants’ font
                             23   uses the generic Freestyle Script Bold Regular font verbatim. RFJN, Ex. 26.
                             24   “[D]etermination of ‘similarity’ involves consideration of the marks and names in their
                             25   entirety and as they appear in the marketplace.” Nutri/System, Inc. v. Con-Stan Industries,
                             26   Inc., 809 F.2d 601, 605-06 (9th Cir. 1987) (citations omitted). Thus, when considering
                             27   the similarity of the uses in the marketplace, there is no serious dispute that the designs
                             28   are irrefutably dissimilar.

                                                                  -10-
                                    BEYOND BLOND AND MICHELLE JUSTICE’S MOTION TO DISMISS DEFENDANTS’
                                                  AMENDED COUNTERCLAIMS (ECF NO. 138)
                              Case 2:20-cv-05581-DSF-GJS Document 143 Filed 08/30/21 Page 19 of 33 Page ID
                                                               #:2739



                              1         Therefore, with irrefutably dissimilar marks and a generic phrase at its heart, there
                              2   can be no infringement over the generic “cartoon classics” phrase. See Beyond Blond
                              3   Prods., 479 F. Supp. 3d at 884-85 (“Here, based on use in the industry and Defendants’
                              4   own use …‘cartoon classics’ appears to answer the question ‘what are you’ and is
                              5   therefore a generic term and not a protectible mark.”); see also Metrokane Inc. v. Wine
                              6   Enthusiast, 160 F. Supp. 2d 633, 641 (S.D.N.Y. 2001) (granting defendants’ Rule
                              7   12(b)(6) motion to dismiss because the claimed marks were not substantially similar in
                              8   appearance). In 2020, this Court concluded that the visual appearance of the marks on
                              9   the whole, as used in the marketplace, is noticeably different, particularly given that the
                             10   actual words ‘cartoon classics’ is generic, not protectible, and specifically excluded from
                             11   Defendants’ trademark application.” Beyond Blond Prods., 479 F. Supp. 3d at 887.
                             12                2.     Defendants’ amended counterclaims fail to allege any facts that
                                                      their mark is not generic.
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                        Defendants cannot and do not make sufficient factual allegations regarding their
       (310) 226-7878




                             14
                             15   mark’s purported strength and protectability. As to their mark, Defendants allege that
                             16   “[r]egistration on the principal registration is prima facie evidence that a trademark is
                             17   distinctive and not generic,” but Defendants do not own a registered trademark. ECF No.
                             18   138, ¶ 12. Defendants also allege, “Counterclaimant’s CARTOON CLASSICS (+Eyes
                             19   Design) trademark is unique and inherently distinctive and, as such, designates a single
                             20   source of origin,” in defiant contravention of this Court’s prior holding that substituting
                             21   eyes for the two “O’s” is not distinctive. Id. at ¶ 15; Beyond Blond Prods., 479 F. Supp.
                             22   3d at 887 (“contrary to Defendants’ contention, mere inclusion of eyes is not a distinctive
                             23   element of Defendants’ mark.”).
                             24         In any trademark infringement suit, “[t]he plaintiff bears the ultimate burden of
                             25   proof . . . that the trademark is valid and protectable.” Zobmondo Entm’t, Ltd. Liab. Co.
                             26   v. Falls Media, Ltd. Liab. Co., 602 F.3d 1108, 1113 (9th Cir. 2010) (citing Yellow Cab
                             27   Co. v. Yellow Cab of Elk Grove, Inc., 419 F.3d 925, 927-28 (9th Cir. 2005)). “Where, as
                             28   here, an allegedly valid trademark has not been registered with the PTO, the [trademark

                                                                  -11-
                                    BEYOND BLOND AND MICHELLE JUSTICE’S MOTION TO DISMISS DEFENDANTS’
                                                  AMENDED COUNTERCLAIMS (ECF NO. 138)
                              Case 2:20-cv-05581-DSF-GJS Document 143 Filed 08/30/21 Page 20 of 33 Page ID
                                                               #:2740



                              1   claimant] bears the burden of persuasion that the mark is not generic.” Rudolph Int’l, Inc.
                              2   v. Realys, Inc., 482 F.3d 1195, 1198 (9th Cir. 2007) (citation omitted). Not surprisingly,
                              3   Defendants allege no survey evidence that their design is not generic and is distinctive.
                              4   Instead, Defendants allege their trademark application “was approved for registration on
                              5   the Principal Register” and “[r]egistration on the principal registration is prima facie
                              6   evidence that a trademark is distinctive and not generic.” ECF No. 138, ¶ 12. As
                              7   discussed above, Defendants’ only other factual allegation involving its mark is
                              8   conclusory in stating: the mark “is unique and inherently distinctive and, as such,
                              9   designates a single source of origin.” Id. at ¶ 15; see also A & H Sportswear, Inc. v.
                             10   Victoria’s Secret Stores, Inc., 237 F.3d 198, 221 (3d Cir. 2000) (“[A]lthough an initial
                             11   PTO determination by an examining attorney may be considered, it need not be given
                             12   weight when the PTO attorney did not review all the evidence available to the District
                                  Court.”). Such “merely conclusory, unwarranted deductions of fact,” guised as
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                  allegations, “need not be taken as true.” In re Gilead Scis. Sec. Litig., 536 F.3d at 1055.
       (310) 226-7878




                             14
                             15   Nor do Defendants’ allegations change or disturb this Court’s ruling “that the actual
                             16   words ‘cartoon classics’ is generic, not protectible” and “mere inclusion of eyes is not a
                             17   distinctive element of Defendants’ mark.” Beyond Blond Prods., 479 F. Supp. 3d at 887.
                             18   Where, as here, Defendants make implausible allegations, the Court need not accept such
                             19   allegations as true. Arcsoft, Inc. v. Cyberlink Corp., 153 F. Supp. 3d 1057, 1064 (N.D.
                             20   Cal. 2015) (citing Dahlia v. Rodriguez, 735 F.3d 1060, 1076 (9th Cir. 2013) (“it is within
                             21   [the court’s] wheelhouse to reject, as implausible, allegations that are too speculative to
                             22   warrant further factual development.”)).
                             23         Defendants do not own any trademark rights in a generic term and generic design.
                             24   Substituting generic googly cartoon eyes commonly used in the industry for the two
                             25   “O’s” in “cartoon” does not make the composite a source indicator, but is instead generic.
                             26   RFJN, Exs. 6-13. In Lip Sinc, the Ninth Circuit affirmed the district court’s grant of
                             27   summary judgment of non-infringement, despite conflicting expert testimony on the
                             28   likelihood of confusion surveys and factors, because “[e]ach parties’ lip logo was

                                                                  -12-
                                    BEYOND BLOND AND MICHELLE JUSTICE’S MOTION TO DISMISS DEFENDANTS’
                                                  AMENDED COUNTERCLAIMS (ECF NO. 138)
                              Case 2:20-cv-05581-DSF-GJS Document 143 Filed 08/30/21 Page 21 of 33 Page ID
                                                               #:2741



                              1   generic” when used on lip-synching contest shows. Lip Sinc Int’l, Inc. v. Dick Clark
                              2   Prods., Inc., 942 F.2d 792, 1991 WL 165529 (Table), at *3 (9th Cir. 1991). If the more
                              3   elaborate composite mark for a lip-synching contest is generic, Defendants’ design is
                              4   irrefutably generic for cartoon classics. “Just as a word or phrase may be classified as
                              5   generic, so too can an image or logo that describes a category of goods or services rather
                              6   than a specific source.” Bos. Duck Tours, LP v. Super Duck Tours, LLC, 531 F.3d 1, 28
                              7   (1st Cir. 2008) (citing Kendall-Jackson Winery, Ltd. v. E. & J. Gallo Winery, 150 F.3d
                              8   1042, 1049 (9th Cir.1998) (finding that an image of a grape leaf on a wine bottle was not
                              9   itself a protectable mark because it cannot distinguish between brands.)). Defendants
                             10   have not satisfied the “sufficient factual matter” pleading standard set forth by Iqbal, 556
                             11   U.S. at 678, and plead only impermissible conclusive factual content. See Am. Soccer
                             12   Co., Inc., 2015 WL 12860485, at *2; Le Book Publ’g, Inc., 418 F. Supp. 2d at 311-313.
                                        Finally, Defendants allege that “Counter-Defendants willfully and intentionally
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                  adopted and used marks confusingly similar to Counterclaimant’s CARTOON
       (310) 226-7878




                             14
                             15   CLASSICS! (+Eyes Design) trademark and designation to steal Counterclaimant’s
                             16   goodwill.” ECF No. 138, ¶¶ 24, 29. There are no other allegations attributable to
                             17   Defendants’ mark. Each of Defendants’ allegations are insufficient, conclusory, and not
                             18   plausible under Iqbal or Twombly. See In re Gilead Scis. Sec. Litig., 536 F.3d at 1055.
                             19   Thus, Defendants’ reliance on conclusory and implausible allegations should be rejected.
                             20         First, Defendants baldly allege that “Counter-Defendants’ use of the Infringing
                             21   Trademark is likely to cause confusion among consumers who expect to conduct business
                             22   with Counterclaimant and instead reach Counter-Defendants’ business” and “Counter-
                             23   Defendants have caused or are likely to have caused confusion and reverse confusion
                             24   amongst consumers as to the quality and source of Counterclaimant’s products/services.”
                             25   ECF No. 138, ¶¶ 21, 25. Second, Defendants allege “by using, in connection with its
                             26   goods and advertisements, false designations of origin which are likely to cause
                             27   confusion or cause mistake or to deceive as to the affiliation, connection, or association
                             28   of Counterclaimant with Counter-Defendants and as to the origin, sponsorship, or

                                                                  -13-
                                    BEYOND BLOND AND MICHELLE JUSTICE’S MOTION TO DISMISS DEFENDANTS’
                                                  AMENDED COUNTERCLAIMS (ECF NO. 138)
                              Case 2:20-cv-05581-DSF-GJS Document 143 Filed 08/30/21 Page 22 of 33 Page ID
                                                               #:2742



                              1   approval of Counter-Defendants’ goods, services and commercial activities.” Id. at ¶ 26.
                              2   Finally, Defendants allege, “Counter-Defendants willfully and intentionally adopted and
                              3   used marks confusingly similar to Counterclaimant’s CARTOON CLASSICS! (+Eyes
                              4   Design) trademark and designation to steal Counterclaimant’s goodwill.” Id. at ¶ 29.
                              5   Each and every one of Defendants’ allegations regarding infringement are conclusory and
                              6   fail to establish a claim upon which relief can be granted. Am. Soccer Co., Inc., 2015 WL
                              7   12860485, at *2; Le Book Publ’g, Inc., 418 F. Supp. 2d at 311-313.
                              8                       a.    Defendants fail to allege any facts establishing Beyond
                              9                             Blond’s use of the generic “cartoon classics” design
                             10                             constitutes trademark use as opposed to expressive use.
                             11         Even assuming, arguendo, the Countercomplaint properly alleges a protectable
                             12   mark, Defendants’ counterclaims still fail because Beyond Blond’s use of the generic
                                  cartoon classics term and design is expressive and subject to the Rogers test. See Rogers
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                  v. Grimaldi, 875 F.2d 994 (2d Cir. 1989); see also Mattel, Inc. v. MCA Res., Inc., 296
       (310) 226-7878




                             14
                             15   F.3d 894 (9th Cir. 2002) (adopting the Rogers test in the Ninth Circuit). Under Rogers,
                             16   an expressive use of a purported trademark is not actionable unless it “is either (1) ‘not
                             17   artistically relevant to the underlying work’ or (2) ‘explicitly misleads consumers as to
                             18   the source or content of the work.’” VIP Prods. LLC v. Jack Daniel’s Props., Inc., 953
                             19   F.3d 1170, 1174 (9th Cir. 2020), cert denied, No. 20-365, 2021 WL 78111 (U.S. Jan. 11,
                             20   2021). Courts have regularly granted motions to dismiss Lanham Act claims under the
                             21   Rogers test. Brown v. Electronic Arts, Inc., 724 F.3d 1235, 1248 (9th Cir. 2013)
                             22   (“Brown’s Lanham Act claim is thus subject to the Rogers test, and we agree with the
                             23   district court that Brown has failed to allege sufficient facts to make out a plausible claim
                             24   that survives that test.”); Jackson v. Netflix, Inc., 506 F. Supp. 3d 1007, 1016-17 (C.D.
                             25   Cal. 2020) (“Netflix is protected under Rogers because Plaintiffs’ marks are artistically
                             26   relevant and Netflix’s use did not explicitly mislead. Netflix’s Motion to Dismiss
                             27   Plaintiff’s [Lanham Act claims] is therefore GRANTED.”).
                             28

                                                                  -14-
                                    BEYOND BLOND AND MICHELLE JUSTICE’S MOTION TO DISMISS DEFENDANTS’
                                                  AMENDED COUNTERCLAIMS (ECF NO. 138)
                              Case 2:20-cv-05581-DSF-GJS Document 143 Filed 08/30/21 Page 23 of 33 Page ID
                                                               #:2743



                              1         A purported trademark owner “does not have the right to control public discourse”
                              2   by filing trademark infringement claims. Mattel, 296 F.3d at 900. Defendants attempt to
                              3   bar Beyond Blond and others from even using the generic cartoon classics term in
                              4   metatags and as Google Adwords. ECF No. 95-1 at 3. The Rogers test allows courts to
                              5   “strike an appropriate balance between First Amendment interests in protecting artistic
                              6   expression and the Lanham Act’s purposes to secure trademark rights.” Gordon v. Drape
                              7   Creative, Inc., 909 F.3d 257, 264 (9th Cir. 2018). To determine whether a work is
                              8   “expressive,” the Ninth Circuit has instructed courts to “analyze whether the work is
                              9   ‘communicating ideas or expressing points of view.’” VIP Prods., 953 F.3d at 1174
                             10   (quoting Mattel, 296 F.3d at 900). “A work need not be the ‘expressive equal of Anna
                             11   Karenina or Citizen Kane’ to satisfy this requirement, and is not rendered non-expressive
                             12   simply because it is sold commercially.” Id. at 1175 (citation omitted).
                                        Applying this standard, the Ninth Circuit found that both greeting cards and dog
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                  toys in the shape of a whiskey bottle are expressive works subject to the Rogers test. See
       (310) 226-7878




                             14
                             15   id.; Gordon, 909 F.3d at 268. Importantly, the asserted trademark itself can be the
                             16   “expressive” element. See Rogers, 875 F.2d at 999 (trademark not infringed by use in
                             17   movie title); Novalogic, Inc. v. Activision Blizzard, 41 F. Supp. 3d 885, 901 (C.D. Cal.
                             18   2013) (use of plaintiff’s Delta Force phrase and registered logo in competing video game
                             19   was non-infringing); Mossack Fonseca & Co., S.A. v. Netflix Inc., No. CV 19-9330-
                             20   CBM-AS(X), 2020 WL 8509658, at *3 (C.D. Cal. Dec. 23, 2020) (“the Court finds as a
                             21   matter of law that Defendant’s use of the mark in the Film and trailer for the Film is
                             22   protected under the First Amendment based on the Rogers test, and therefore ‘is not
                             23   actionable’ under the Lanham Act.”) (citation omitted).
                             24         Beyond Blond’s use of the generic term “cartoon classics” – in completely
                             25   dissimilar font – and artwork depicting different cartoon characters featured in the
                             26   cartoon classics video is expressive and communicates the contents of the videos to
                             27   consumers. For example, Beyond Blond’s “cartoon classics” expressive statement is
                             28   surrounded by the likes of Superman, Popeye, Casper, Betty Boop, etc., all nostalgic and

                                                                  -15-
                                    BEYOND BLOND AND MICHELLE JUSTICE’S MOTION TO DISMISS DEFENDANTS’
                                                  AMENDED COUNTERCLAIMS (ECF NO. 138)
                              Case 2:20-cv-05581-DSF-GJS Document 143 Filed 08/30/21 Page 24 of 33 Page ID
                                                               #:2744



                              1   classic characters from decades ago included in the subject videos. Thus, to satisfy
                              2   Rogers’ first prong, the artistic relevance of Beyond Blond’s cartoon classics design, “the
                              3   level of relevance merely must be above zero.” E.S.S. Entm’t 2000, Inc. v. Rock Star
                              4   Videos, Inc., 547 F.3d 1095, 1100 (9th Cir. 2008). There can be no serious dispute.
                              5         As to the second factor, Beyond Blond does not “explicitly mislead” consumers as
                              6   to the source of the goods. It only offers the videos exclusively through Amazon, instead
                              7   of YouTube, where Defendants have exclusively used the “cartoon classics” term, logo,
                              8   and design. RFJN, Exs. 22-24. Although Defendants distributed classic cartoons
                              9   previously on Amazon, Defendants exclusively used their federally registered
                             10   8thManDVD.com trademark instead of the cartoon classics generic phrase and design.
                             11   RFJN, Exs. 22-24, 28. Thus, Defendants cannot carry their heavy burden making a clear
                             12   demonstration that Beyond Blond’s use of the generic cartoon classics phrase with its
                                  own distinctive artwork fails the Rogers test.
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                        Beyond Blond’s cartoon classics design is decorative, integral to the video itself,
       (310) 226-7878




                             14
                             15   and relays the contents of the videos to consumers by depicting the cartoon characters
                             16   appearing in the videos. Indeed, Defendants also use the generic cartoon classics design
                             17   to communicate the contents of the video to consumers and use their 8thManDVD.com®
                             18   registered trademark as the source. Keshishian Decl. ¶ 7-8, Ex. E. Moreover, third-
                             19   parties use “cartoon classics” to relay content to consumers and “[t]he more commonly
                             20   used the phrase, the less likely that the public will use it to identify only one seller and
                             21   the less likely that it can achieve trademark status.” 1 McCarthy on Trademarks § 7:23;
                             22   Smith v. Krause, 160 F. 270, 271 (S.D.N.Y. 1908) (“[n]o one would contend that the
                             23   words ‘Merrie Christmas,’ placed upon boxes made to contain candy, to be sent as
                             24   Christmas gifts...could be appropriated as a trade-mark by anybody, and I think that the
                             25   right of anybody to place such words upon a ribbon is precisely analogous.”). Thus, there
                             26   can be no serious dispute that Beyond Blond’s use of the generic cartoon classics with
                             27   eye design is merely decorative, expressive, not source identifying, and cannot constitute
                             28   trademark infringement under prevailing law.

                                                                  -16-
                                    BEYOND BLOND AND MICHELLE JUSTICE’S MOTION TO DISMISS DEFENDANTS’
                                                  AMENDED COUNTERCLAIMS (ECF NO. 138)
                              Case 2:20-cv-05581-DSF-GJS Document 143 Filed 08/30/21 Page 25 of 33 Page ID
                                                               #:2745



                              1                       b.    Beyond Blond’s use of “cartoon classics” is fair use of a
                              2                             generic term and design.
                              3         Defendants’ counterclaims separately and independently fail because Beyond
                              4   Blond’s use of the phrase “cartoon classics” is not trademark use at all, but instead fair
                              5   use of a common generic phrase used to identify cartoon classics videos. By choosing a
                              6   generic phrase and design, Defendants cannot prevent the competition from using the
                              7   generic phrase and design to communicate the cartoon classics content of its videos. As
                              8   stated by the Supreme Court in KP Permanent Make-Up:
                              9              The common law’s tolerance of a certain degree of confusion on the part
                                             of consumers followed from the very fact that in cases like this one an
                             10              originally descriptive term was selected to be used as a mark, not to
                             11
                                             mention the undesirability of allowing anyone to obtain a complete
                                             monopoly on use of a descriptive term simply by grabbing it first... The
                             12              Lanham Act adopts a similar leniency, there being no indication that the
                                             statute was meant to deprive commercial speakers of the ordinary utility
                                             of descriptive words.
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064
       (310) 226-7878




                             14   543 U.S. at 121-122. The Supreme Court ultimately held that confusion resulting from
                             15   fair use of a term is of no moment. Id. at 114.
                             16         Here, Defendants are impermissibly trying to “obtain a complete monopoly” on the
                             17   generic cartoon classics term, let alone the eye design. Defendants cannot do so as a
                             18   matter of law and Beyond Blond is entitled to make “fair use” of cartoon classics in a
                             19   generic manner.
                             20                       c.    Defendants’ counterclaims fail to allege any facts
                             21                             demonstrating the mark is valid.
                             22         Not only have Defendants failed to overcome their burden of alleging that their
                             23   mark is not generic, Rudolph Int’l, 482 F.3d at 1198, but as this Court found, the phrase
                             24   “cartoon classics” is generic. Beyond Blond Prods., 479 F. Supp. 3d at 884-85; Order
                             25   Denying Defendants’ Mot. for Prelim. Inj., ECF No. 137 at 9 (finding “the term ‘cartoon
                             26   classics,’ on its own, is generic.”). Nonetheless, in the event that the mark is found to be
                             27   valid, Defendants fail to allege facts supporting the remaining likelihood of confusion
                             28   factors.

                                                                  -17-
                                    BEYOND BLOND AND MICHELLE JUSTICE’S MOTION TO DISMISS DEFENDANTS’
                                                  AMENDED COUNTERCLAIMS (ECF NO. 138)
                              Case 2:20-cv-05581-DSF-GJS Document 143 Filed 08/30/21 Page 26 of 33 Page ID
                                                               #:2746



                              1                            i.      Strength of the Mark
                              2         The “strength” of the trademark is evaluated in terms of its conceptual strength and
                              3   commercial strength. GoTo.com, Inc., 202 F.3d at 1207 (citation omitted). The
                              4   conceptual strength of a mark is determined on a scale from generic (afforded no
                              5   protection), through descriptive (entitled to no protection absent a showing of secondary
                              6   meaning) and suggestive (entitled to moderate protection), to arbitrary or fanciful
                              7   (entitled to maximum protection). Id.; see also Two Pesos, Inc. v. Taco Cabana, Inc.,
                              8   505 U.S. 763, 768 (1992) (“Marks are often classified in categories of generally
                              9   increasing distinctiveness; following the classic formulation set out by Judge Friendly,
                             10   they may be (1) generic; (2) descriptive; (3) suggestive; (4) arbitrary; or (5) fanciful.”).
                             11   As shown above, Defendants’ “cartoon classics” term and design are generic, copied
                             12   from the public domain and afforded no protection. “The concepts of ‘generic name’ and
                                  ‘trademark’ are mutually exclusive” because a generic term “can never function as a
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                  mark to identify and distinguish the products of only one seller” and the name of a thing
       (310) 226-7878




                             14
                             15   cannot identify a source. 2 McCarthy on Trademarks, § 12:1 (5th ed.).
                             16         A simple review of Defendants’ video introduction establishes Defendants’ generic
                             17   use of cartoon classics. RFJN, Ex. 29. The larger sized 8thManDVD.com registered
                             18   trademark dominates the generic video content, “cartoon classics.” Id. The voice on the
                             19   video emphasizes the source is 8thManDVD.com and the content is cartoon classics. Id.
                             20         Defendants use the purported logo in a generic manner. But even if they could
                             21   overcome the evidence of generic use, Defendants’ amended counterclaims fail to allege
                             22   facts sufficient to establish the commercial strength of the mark, i.e., income generated
                             23   by the videos or evidence of advertising expenditure bearing the purported logo.
                             24   Defendants’ only allegation to this factor is “Counterclaimant has invested significantly
                             25   to extensively advertise and promote Counterclaimant’s Goods and Services featuring
                             26   Counterclaimant’s CARTOON CLASSICS! (+Eyes Design) trademark throughout the
                             27   United States, including, without limitation, online advertising through the website
                             28   YouTube.com and social media websites.” ECF No. 138, ¶ 16. Once again, Defendants’

                                                                  -18-
                                    BEYOND BLOND AND MICHELLE JUSTICE’S MOTION TO DISMISS DEFENDANTS’
                                                  AMENDED COUNTERCLAIMS (ECF NO. 138)
                              Case 2:20-cv-05581-DSF-GJS Document 143 Filed 08/30/21 Page 27 of 33 Page ID
                                                               #:2747



                              1   allegation is conclusory. But, even if it were a protectable mark, Defendants began using
                              2   the cartoon classics design only two years before Beyond Blond, thus the “length of
                              3   exclusive use” and “extensive advertising” have not been provided prior to Beyond
                              4   Blond’s use of the generic “cartoon classics” term. Entrepreneur Media v. Smith, 279
                              5   F.3d 1135, 1144 (9th Cir. 2002). Alleging online advertising through YouTube and
                              6   social media websites does not sufficiently allege the commercial strength of Defendants’
                              7   purported mark. Id.
                              8                           ii.     Proximity of the Services
                              9         Defendants counterclaims fail to allege use of their generic “cartoon classics”
                             10   design on any Amazon videos. Not surprisingly, Defendants’ videos on Amazon do not
                             11   even bear the cartoon classics purported mark anywhere. Compare RFJN, Ex. 20
                             12   (Beyond Blond’s videos) with RFJN, Exs. 21-24. In fact, Defendants fail to allege that
                                  they use the purported logo on Amazon, and instead only provide an evasive allegation
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                  that they “provid[e] online streaming videos featuring, inter alia, cartoons.” ECF No.
       (310) 226-7878




                             14
                             15   138, ¶ 10. Thus, this factor is either neutral or supports Beyond Blond. King Taco Rest.
                             16   v. Camacho, No. SACV1200933CJCANX, 2012 WL 12861184, at *2 (C.D. Cal. Aug. 9,
                             17   2012) (“‘proximity of the goods factor’ points heavily in favor of [accused infringer]
                             18   because [the parties] operate in completely different geographic areas”).
                             19                          iii.     Actual Confusion
                             20         “Evidence of actual confusion by consumers is strong evidence of likelihood of
                             21   confusion.” Surfvivor Media, Inc. v. Survivor Productions, 406 F.3d 625, 633 (9th Cir.
                             22   2005). Although Defendants fail to allege facts sufficient to establish actual confusion
                             23   beyond mere conclusions, any confusion is of no moment when Defendants’ generic
                             24   purported mark is concerned. “Even total confusion, however, is irrelevant if ‘CFE’
                             25   constitutes a ‘generic’ mark.” Soc’y of Fin. Exam’rs v. Nat’l Ass’n of Certified Fraud
                             26   Exam’rs, 41 F.3d 223, 225 (5th Cir. 1995); Small Bus. Assistance Corp. v. Clear Channel
                             27   Broad., Inc., 210 F.3d 278 (6th Cir. 2000) (“[A] trademark infringement finding thus
                             28   cannot be based on the use of a generic term [] This is true even if consumers are

                                                                  -19-
                                    BEYOND BLOND AND MICHELLE JUSTICE’S MOTION TO DISMISS DEFENDANTS’
                                                  AMENDED COUNTERCLAIMS (ECF NO. 138)
                              Case 2:20-cv-05581-DSF-GJS Document 143 Filed 08/30/21 Page 28 of 33 Page ID
                                                               #:2748



                              1   confused by a competitor’s use of a generic term”). Thus, this factor weighs in Beyond
                              2   Blond’s favor, despite Defendants’ falsely titling the dubious.
                              3                          iv.       Marketing Channels
                              4         The parties use different marketing channels because where the cartoon classics
                              5   term is used, Beyond Blond’s videos are distributed for a fee through Amazon’s platform,
                              6   while Defendants offer free views on YouTube, or for sale on their website,
                              7   www.8thmandvd.com. ECF No. 138, ¶ 16; ECF No. 138, Ex. B.; RFJN, Exs. 20, 29.
                              8   The Ninth Circuit has repeatedly held that, “given the broad use of the Internet today” the
                              9   fact that two companies use online advertising “merits little weight” to a claim of likely
                             10   confusion. Network Automation, 638 F.3d at 1151 (quoting Playboy Enters., Inc. v.
                             11   Netscape Commc’ns Corp., 354 F.3d 1020, 1028 (9th Cir. 2004)). Even though
                             12   Defendants lists three classic cartoon videos on Amazon, they exclusively used the
                                  8thManDVD.com registered trademark as a watermark, and do not include the “cartoon
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                  classics” term, logo, or design. RFJN, Exs. 22-24; Luigino’s, Inc. v. Stouffer Corp., 170
       (310) 226-7878




                             14
                             15   F.3d 827, 831, 50 USPQ 2d 1047, 1049 (8th Cir. 1999) (use of the commonly shared
                             16   term LEAN with house marks (e.g., 8thManDVD.com®), different colors, typefaces and
                             17   house marks makes confusion unlikely). Defendants have never used cartoon classics
                             18   before Beyond Blond’s first use date on Amazon.
                             19         Even if the generic cartoon classics design were a protectable mark, and even if
                             20   Defendants had valid rights, Defendants’ purported rights would only extend to
                             21   YouTube. Under the Tea Rose–Rectanus doctrine, priority of use in one area does not
                             22   establish priority in another area. See Grupo Gigante SA De CV v. Dallo & Co., 391 F.3d
                             23   1088, 1096-97 (9th Cir. 2004). The practical effect of the Tea Rose-Rectanus doctrine is
                             24   that one user may have priority in one area, while another user has priority over the very
                             25   same mark in a different area. See id. The doctrine applies because Defendants’
                             26   purported cartoon classics design is generic, and even if it were not, Defendants have
                             27   failed to allege any secondary meaning. See The Pet Stop Prof’l Pet Sitting Serv., LLC v.
                             28   The Prof’l Pet-Sitting Serv., Inc., No. CV-07-0090, 2008 WL 2185339, at *6 (D. Or. May

                                                                  -20-
                                    BEYOND BLOND AND MICHELLE JUSTICE’S MOTION TO DISMISS DEFENDANTS’
                                                  AMENDED COUNTERCLAIMS (ECF NO. 138)
                              Case 2:20-cv-05581-DSF-GJS Document 143 Filed 08/30/21 Page 29 of 33 Page ID
                                                               #:2749



                              1   1, 2008). Additionally, as this Court previously ruled, Beyond Blond independently and
                              2   innocently created its design and would in no way want to be affiliated with Defendants’
                              3   negatively reviewed products. Beyond Blond Prods., 479 F. Supp. 3d at 887-88; RFJN,
                              4   Ex. 25; see Stone Creek, Inc. v. Omnia Italian Design, Inc., 875 F.3d 426, 437 (9th Cir.
                              5   2017). The fact that Defendants have recently modified their design to copy Beyond
                              6   Blond’s establishes Defendants’ bad faith attempt to illicitly benefit from Beyond
                              7   Blond’s positive goodwill. See ECF No. 137, at 2-3.
                              8         Further, Defendants’ use of the term “cartoon classics” does not constitute
                              9   trademark use. Defendants’ use is instead a generic use, describing the video content.
                             10   See ECF No. 138, Ex. B.
                             11         Thus, this factor weighs in Beyond Blond’s favor.
                             12                            v.      Beyond Blond’s Intent
                                        Despite Defendants’ allegations of willful infringement, Beyond Blond cannot
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                  have an intent to adopt a trademark that does not exist because it is merely using cartoon
       (310) 226-7878




                             14
                             15   classics as a generic term to refer to its cartoon classics videos in an expressive manner.
                             16   Amstar Corp. v. Domino’s Pizza, Inc., 615 F.2d 252, 263 (5th Cir. 1980) (“Bad faith in
                             17   the adoption and use of a trademark normally involves the imitation of packaging
                             18   material, use of identical code numbers, adopting of similar distribution methods or other
                             19   efforts by a party to ‘pass off’ its product as that of another.”). Indeed, Defendants
                             20   cannot plausibly allege that they do not use the cartoon classics design in a generic
                             21   manner to identify the contents of the videos. RFJN, Exs. 22-24, 29. Beyond Blond’s
                             22   use of an irrefutably dissimilar design to generically identify its cartoon classics videos
                             23   on a different platform establishes this factor in Beyond Blond’s favor.
                             24                           vi.      Consumer’s Degree of Care
                             25         Consumers exercise a higher degree of care when paying for Beyond Blond’s
                             26   videos versus watching Defendants’ videos for free on YouTube and can discern between
                             27   the parties’ respective videos, especially when Defendants’ 8thManDVD.com trademark
                             28   always accompanies the generic “cartoon classics” use. See Network Automation, 638

                                                                  -21-
                                    BEYOND BLOND AND MICHELLE JUSTICE’S MOTION TO DISMISS DEFENDANTS’
                                                  AMENDED COUNTERCLAIMS (ECF NO. 138)
                              Case 2:20-cv-05581-DSF-GJS Document 143 Filed 08/30/21 Page 30 of 33 Page ID
                                                               #:2750



                              1   F.3d at 1153 (rejecting “that Internet users on the whole exercise a low degree of care”);
                              2   Instant Media, Inc. v. Microsoft Corp., No. C 07-02639 SBA, 2007 WL 2318948, at *16
                              3   (N.D. Cal. Aug. 13, 2007) (cannot presume customers use less care with free products on
                              4   the Internet). Thus, this factor also favors Beyond Blond.
                              5                          vii.     Likelihood of Expansion into the Area of Goods
                              6         “Where two companies are direct competitors, this factor is unimportant.”
                              7   Network Automation, 638 F.3d at 1153. Defendants’ 8thManDVD.com account was
                              8   created on YouTube on November 24, 2013 but they have never before used “cartoon
                              9   classics” on Amazon. Beyond Blond began using “cartoon classics” only on Amazon
                             10   two years after Defendants’ first began using the generic term solely on YouTube. This
                             11   factor supports Beyond Blond.
                             12                         viii.     Balance of Likelihood of Confusion Factors
                                               On balance, the factors weigh in favor of Beyond Blond and against a
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                  finding of likelihood of confusion. Defendants allege nothing more than mere
       (310) 226-7878




                             14
                             15   conclusions to establish that their “cartoon classics” design is valid. Without more,
                             16   Defendants cannot establish that they own a valid trademark. Therefore, Defendants
                             17   cannot succeed on their trademark infringement and unfair competition counterclaims in
                             18   their unregistered generic “cartoon classics” term and design and the Court should
                             19   dismiss Defendants’ Lanham Act and state and common law counterclaims because
                             20   Defendants fail to allege ownership of a valid trademark in the “cartoon classics” design.
                             21   See Cleary, 30 F.3d at 1262-63; Fleischer Studios, 925 F. Supp. 2d at 1073.
                             22                3.    Defendants fail to allege sufficient facts to support a claim of
                             23                      common law unfair competition because Beyond Blond lacked the
                             24                      intent to harm Defendants.
                             25         “The common law tort of unfair competition is generally thought to be
                             26   synonymous with the act of ‘passing off’ one’s goods as those of another.” Sybersound
                             27   Records, Inc. v. UAV Corp., 517 F.3d 1137, 1153 (9th Cir. 2008) (quoting Bank of the W.
                             28   v. Superior Court, 2 Cal. 4th 1254, 1263 (1992)) (affirming dismissal where plaintiff had

                                                                  -22-
                                    BEYOND BLOND AND MICHELLE JUSTICE’S MOTION TO DISMISS DEFENDANTS’
                                                  AMENDED COUNTERCLAIMS (ECF NO. 138)
                              Case 2:20-cv-05581-DSF-GJS Document 143 Filed 08/30/21 Page 31 of 33 Page ID
                                                               #:2751



                              1   “not alleged that the Corporation Defendants have passed off their goods as those of
                              2   another nor that they exploit trade names or trademarks”). “The terms ‘palming off’ and
                              3   ‘passing off’ . . . should be used where there is real proof that defendant subjectively and
                              4   knowingly intended to confuse buyers of a competitive product.” 4 McCarthy on
                              5   Trademarks and Unfair Competition § 25:3 (5th ed.) (citing Keaton and Keaton v.
                              6   Keaton, 842 N.E.2d 816, 819 (Ind. 2006) (finding no “passing off” when two competing
                              7   law firms with the same name operated in the same state because “like common law
                              8   fraud, it requires a showing of intentional deception by the defendant.”)). Thus, unlike an
                              9   infringement claim, at common law the “right of action in such a case arises from the
                             10   fraudulent purpose and conduct of the defendant and the injury caused to the plaintiffs
                             11   thereby.” Los Defensores, Inc. v. Gomez, 223 Cal. App. 4th 377, 396-97 (2014).
                             12         Here, Defendants allege in a conclusory fashion that Beyond Blond “willfully used
                                  and continues to use the Infringing Trademark and profited from the infringement by
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                  misdirecting viewers, consumers and ad revenue to its business and away from”
       (310) 226-7878




                             14
                             15   Defendants. ECF No. 138, ¶ 29. Defendants further allege that Beyond Blond’s “use of
                             16   the Infringing Trademark is likely to cause confusion among consumers who expect to
                             17   conduct business with Counterclaimant and instead reach Counter-Defendants’ business.”
                             18   Id. at ¶ 31. Defendants allege that they “ha[ve] been irreparably harmed and ha[ve]
                             19   suffered economic loss as well as the loss of goodwill from Counter-Defendants’
                             20   unlawful and willful acts.” Id. at ¶ 22. But, Defendants’ allegations are conclusory and
                             21   unsubstantiated.
                             22         Beyond Blond cannot have an intent to adopt a trademark that does not exist
                             23   because it is using cartoon classics as a generic term to refer to its cartoon classics videos,
                             24   just like Defendants. Amstar Corp., 615 F.2d at 263. Notably absent from Defendants’
                             25   allegations is any showing of Beyond Blond “passing off” of its videos as belonging to
                             26   Defendants, or any allegation of Beyond Blond’s intent to harm Defendants. Nor do
                             27   Defendants allege that Beyond Blond fraudulently represented Defendants’ videos as
                             28

                                                                  -23-
                                    BEYOND BLOND AND MICHELLE JUSTICE’S MOTION TO DISMISS DEFENDANTS’
                                                  AMENDED COUNTERCLAIMS (ECF NO. 138)
                              Case 2:20-cv-05581-DSF-GJS Document 143 Filed 08/30/21 Page 32 of 33 Page ID
                                                               #:2752



                              1   those of its own. See Keaton and Keaton, 842 N.E.2d at 819. Thus, there can be no
                              2   serious dispute and the Court must dismiss Defendants’ Fifth Counterclaim.
                              3         Because Defendants cannot cure the deficiencies in their pleadings as to any of the
                              4   causes of action, the Court should dismiss the Counterclaims without leave to amend.
                              5   See Le Book Publ’g, 418 F. Supp. 2d at 311-313.
                              6         B.     Defendants’ Amended Counterclaims Are Untimely
                              7         “[A]n amended response may be filed without leave only when the amended
                              8   complaint changes the theory or scope of the case, and then, the breadth of the changes
                              9   in the amended response must reflect the breadth of the changes in the amended
                             10   complaint. Thus, if major changes are made to the complaint, then major changes may
                             11   be made to the response.” Elite Entm’t, Inc. v. Khela Bros. Entm’t, 227 F.R.D. 444, 446
                             12   (E.D. Va. 2005) (emphasis added). Beyond Blond’s amended complaint merely added
                                  the four copyright registration certificates Defendants had concealed and in no way
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                  modified the trademark claims. Defendants’ amended counterclaim improperly modified
       (310) 226-7878




                             14
                             15   its sole claims for trademark infringement, thereby exceeding the scope of Beyond
                             16   Blond’s amendment to list the copyright registrations. In GEOMC Co., the court
                             17   answered the question, “whether a new counterclaim may respond as broadly as one
                             18   included in an answer to an original complaint, or whether it must respond only to the
                             19   new allegations of an amended complaint.” GEOMC Co., 918 F.3d at 99. The court
                             20   determined that “[a]t a late stage of the litigation, however, a new counterclaim that raises
                             21   issues beyond the scope of the new claims made in the most recent amended complaint
                             22   will usually cause escalating prejudice to the counterdefendant and undue expansion of
                             23   litigation.” Id. at 100.
                             24         Beyond Blond has been prejudiced by the amendment at such a late stage of the
                             25   litigation. Namely, Defendants’ amended counterclaims came weeks after the parties met
                             26   and conferred regarding Beyond Blond’s intended motion for judgment on the pleadings
                             27   for the trademark infringement counterclaims. Keshishian Decl., ¶ 9. Therefore, the
                             28   improper amendment reopened pleadings to circumvent Beyond Blond’s imminent

                                                                  -24-
                                    BEYOND BLOND AND MICHELLE JUSTICE’S MOTION TO DISMISS DEFENDANTS’
                                                  AMENDED COUNTERCLAIMS (ECF NO. 138)
                              Case 2:20-cv-05581-DSF-GJS Document 143 Filed 08/30/21 Page 33 of 33 Page ID
                                                               #:2753



                              1   motion for judgment on the pleadings. Id.. Also, Defendants’ amended counterclaims
                              2   removed the allegation incorporating Beyond Blond’s complaint by reference. Compare
                              3   ECF No. 35 at ¶ 22 with ECF No. 138 at ¶ 16. Defendants’ modification, at this stage of
                              4   the litigation, prevents Beyond Blond from relying on otherwise admissible evidence it
                              5   was to use on its motion for judgment on the pleadings.
                              6   VI.   CONCLUSION
                              7         Beyond Blond and Michelle Justice respectfully requests that the Court dismiss
                              8   Defendants’ Amended Counterclaims and Third-Party Complaint in their entirety without
                              9   leave to amend because Beyond Blond’s use of the “cartoon classics” term does not
                             10   infringe, Defendants fail to allege sufficient facts to support a claim of infringement,
                             11   without infringement, Defendants’ remaining Lanham Act and state and common law
                             12   claims fail, and Defendants’ Amended Counterclaims and Third-Party Complaint is
                                  untimely.
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064
       (310) 226-7878




                             14
                             15   Dated: August 30, 2021                  Respectfully submitted,
                             16
                                                                          MILORD & ASSOCIATES, P.C.
                             17
                             18                                           By: /s/ Milord A. Keshishian
                                                                          Milord A. Keshishian
                             19
                                                                          Attorneys for Plaintiff
                             20                                           BEYOND BLOND PRODUCTIONS, LLC
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28

                                                                  -25-
                                    BEYOND BLOND AND MICHELLE JUSTICE’S MOTION TO DISMISS DEFENDANTS’
                                                  AMENDED COUNTERCLAIMS (ECF NO. 138)
